Citation Nr: 0910688	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-27 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 
1971.  He died in April 2005.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

The appellant appeared before the undersigned Veterans Law 
Judge in October 2007 and delivered sworn testimony via video 
conference hearing in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2005; the certified death 
record lists the primary cause of death as liver cirrhosis, 
alcoholism, and post-traumatic stress disorder (PTSD) bipolar 
disorder.

2.  At the time of the Veteran's death, service connection 
was in effect for PTSD, rated 70 percent disabling, effective 
August 13, 2002.

3.  Competent evidence establishes a link between the 
Veteran's alcoholism and his PTSD.


CONCLUSION OF LAW

The cause of the Veteran's death, liver cirrhosis due to 
alcoholism, was proximately due to service-connected PTSD.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran's alcoholism, which 
led to the Veteran's fatal liver disease, was related to 
service-connected PTSD.

In light of the following decision, there is no prejudice to 
the appellant by the Board proceeding with the issue on 
appeal at this time without reviewing the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related to a service-connected 
disability.  To constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

Service connection will be granted if it is shown that the 
veteran suffered from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Disability which is proximately due to, the result of, or 
aggravated by, a service connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310(a).  Secondary service 
connection will be granted for the degree of aggravation to a 
non-service connected disorder which is proximately due to or 
the result of a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Board observes that service connection is not precluded 
for an alcohol or drug abuse disability secondary to a 
service-connected disability.  Allen v. Principi, 237 F. 3d 
1368, 1381 (Fed. Cir. 2001).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The Veteran died in April [redacted], 2005; the certified death record 
lists the primary cause of death as liver cirrhosis, 
alcoholism, and post-traumatic stress disorder (PTSD) bipolar 
disorder.  At the time of the Veteran's death, service 
connection was in effect for PTSD, rated 70 percent 
disabling, effective August 13, 2002.

The earliest dated post-service medical records associated 
with the claims file include an August 2001 private medical 
record wherein the Veteran indicated that he had been 
drinking for 30 years, with 5-6 drinks a night.  A June 2002 
VA medical record discussed the Veteran's alcohol problems, 
and noted that he had symptoms of PTSD.  A July 2002 VA 
discharge summary contained formal diagnoses of PTSD and 
alcohol dependence.

There is no dispute that the Veteran's fatal liver disease is 
related to his alcoholism.  Instead, the question in this 
case centers on whether the Veteran's alcoholism was related 
to his service-connected PTSD.  During the veteran's 
lifetime, service connection was denied for alcohol abuse, 
claimed as secondary to PTSD, by a rating decision in June 
2003.  

A June 2007 VA opinion essentially stated that the Veteran's 
alcoholism was not caused or the result of PTSD.  In offering 
the opinion, the June 2007 VA psychologist referenced the 
Veteran's medical history, cited to specific clinical 
records, reviewed medical literature, and gave a rationale 
for the opinion rendered.

While no health care professional has explicitly stated that 
the Veteran's PTSD was the proximate cause of his alcoholism, 
even the June 2007 VA psychologist did note that individuals 
with PTSD might be at increased risk for substance-related 
disorders, and that it was not known to what extent 
substance-related disorders preceded or followed the onset of 
PTSD.  In this same manner, the Veteran's private physician 
(J.C.P., M.D.) stated in an August 2006 letter, in pertinent 
part, as follows:

I feel that [the Veteran's PTSD] was in 
part responsible for his alcoholism and 
the ensuing liver cirrhosis and hepatic 
failure.

In addition to the Veteran's private physician, who had 
treated the Veteran since 2002, other medical professionals 
have indicated that the Veteran's alcoholism was related to 
his PTSD.  For example, a December 2002 VA PTSD examiner 
concluded his extensive and comprehensive examination report, 
in pertinent part, as follows:

This Veteran appears to have managed to 
keep his Vietnam experiences at bay for a 
number of years, both by being a 
workaholic and by consuming alcohol.  
When the Veteran changed occupations and 
left his usual field of business, the 
automotive field, he was suddenly left 
without structure.  It was difficult for 
him to locate suitable new employment, 
which the Veteran attributes to his 
current age.  At this time, the Veteran's 
Vietnam service experiences apparently 
came back on him.  In an attempt to cope, 
the Veteran then began drinking heavily 
which resulted in his admission to this 
VAMC for detoxification and also for 
being suicidal.  He was diagnosed by this 
facility at that time as having PTSD.

Following a September 2004 examination of the Veteran and a 
review of his medical history, a private psychiatrist 
essentially noted that the Veteran had PTSD.  He then 
commented as follows:

[The Veteran] also suffers alcohol 
dependence, which I believe is partially 
due to him trying to self-medicate his 
[PTSD], which is chronic in nature.

In addition to opinions and comments from private and VA 
health care professionals, the Board observes that the 
Veteran himself essentially linked his drinking problem to 
his PTSD.  For example, in a June 2002 VA medical record, the 
Veteran specifically indicated that he used alcohol to 
relieve memories from Vietnam.  

VA and private healthcare professionals have linked the 
Veteran's alcoholism to his PTSD, at least in the manner of 
indicating that the Veteran's PTSD aggravated his alcoholism.  
Such evidence tends to lend support for the naming of PTSD as 
one of the primary causes of death on the Veteran's certified 
death record.

In sum, competent medical evidence has demonstrated that the 
Veteran's service-connected PTSD contributed substantially or 
materially to his alcoholism, which essentially caused his 
death.  As such, service connection for the cause of the 
Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death, 
liver cirrhosis due to alcoholism, as secondary to service-
connected PTSD, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


